DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the November 17, 2020 Office Action, filed February 17, 2021, is acknowledged.  Applicants cancel claim 12 and amend claims 1-2, 5-6, 10, 13-14, 17, and 19.  Claims 1-11 and 13-19 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed November 17, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new rejections necessitated by Applicants’ amendments.
Claim 1 recites the limitation "the at least one chemically modified nucleotide" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 13-18 depend from claim 1, and are therefore included in this rejection.
Claim 19 recites the limitation "the at least one chemically modified nucleotide" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fonfara et al. (532 Nature 517-535 (2016)) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively) and Zhang et al. (Zhang II, U.S. Patent Application Publication No. 2016/0208243, published July 21, 2016), and Pallan et al. (39(8) Nucleic Acids Research 3482-3495 (2010)).  This rejection is modified as necessitated by Applicants’ amendments.
Fonfara discloses a Cpf1 CRISPR system that cleaves both target genomic sequences and crRNAs (abstract).  Fonfara discloses guide RNAs that have 3’ extensions of between about 20 to 30 nucleotides (Extended Data Figure 1 and Extended Data Figure 6).  Fonfara further discloses guide RNAs that have extensions 5’ of the stem loop (Extended Data Figure 6).  Fonfara discloses that the system provides for Cpf1 DNA cleavage producing a 5 nucleotide 5’ over hang (page 518, column 2, second full paragraph, and Figures 2a-2b).

Zhang I discloses that Cpf1 guide sequences can comprise seed sequences (i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs [0750]-[0756]).  Zhang I discloses SEQ ID NO: 478, which is identical to the guide segment of instant SEQ ID NO: 7 (SEQ ID NO: 478, see Appendix I).  Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).
Zhang II discloses Cpf1 systems comprising mRNA encoding the Cpf1 enzyme and guide sequences for gene modification in eukaryotic cells, where the guide RNA has a seed sequence (i.e., a guide segment) and that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0012]-[0020]). Zhang II discloses Cpf1 guide sequences including SEQ ID NO: 1302, which is identical to the guide segment of SEQ ID NO: 7 (SEQ ID NO: 1302; see Appendix II).  Zhang II discloses that the guide sequences can have a variety of chemical modifications, including the modified nucleotide pseudo-U, modified riboses including locked in vivo delivery (paragraph [0655]).
	Pallan discloses 2’-ribose modifications that can be sued in siRNA duplexes in vivo, including 2’-Fluoro-RNA, which has unique properties of being well tolerated, lack immunostimulatory effects, enhance nuclease resistance, and display improved efficacy both in vitro and in vivo (abstract and page 3483, column 1, first paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Cpf1 guide RNAs of Fonfara with the extended guide RNAs of Zhang I or the extended and modified guide RNAs of Zhang II because, as disclosed by Zhang I and Zhang II, these guide RNAs, which can have the identical guide segment as the instantly claimed guide segment of SEQ ID NO: 7, the extensions of Zhang I and the modifications of Zhang II provide for protection of the mRNA sequence, which is able to be cleaved by the Cpf1 itself in order to provide an active guide for guiding the Cpf1 enzyme to a target DNA without subjecting the RNA to degradation, with the system being able to be employed in an in vivo setting.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention substitute Pallan’s 2’-Fluoro ribose for Zhang I’s LNA ribose modification because these are both ribose modifications that provide for increased protection of the guide RNAs, as well as increased efficacy.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting Pallan’s well-known 2’-Fluoro ribose RNA for Zhang I’s LNA ribose RNA for use in the system and method disclosed and suggested by Fonfara, Zhang I, and Zhang II because of the increased protection and efficacy of the RNA molecules.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 121 of copending Application No. 16/094,062 (reference application) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘062 application and the instant application claim Cpf1 systems comprising the Cpf1 and guide RNAs, which can be modified and methods of using these systems for genomic editing.  
The ‘062 application fails to disclose or suggest any of the claimed sequences or the 3’ and 5’ extensions of the guide segment of the guide RNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Zhang I discloses that Cpf1 guide sequences can comprise seed sequences (i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs [0750]-[0756]).  Zhang I discloses SEQ ID NO: 478, which is identical to the guide segment of instant SEQ see Appendix I).  Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Cpf1 guide RNAs of the ‘062 claims with the extended guide RNAs of Zhang I or the extended and modified guide RNAs of Zhang II because, as disclosed by Zhang I, these guide RNAs, which can have the identical guide segment as the instantly claimed guide segment of SEQ ID NO: 7, the extensions of Zhang I provide for protection of the mRNA sequence, which is able to be cleaved by the Cpf1 itself in order to provide an active guide for guiding the Cpf1 enzyme to a target DNA without subjecting the RNA to degradation, with the system being able to be employed in an in vivo setting.
	
Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of copending Application No. 16/316,135 (reference application) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘135 application and the instant application claim Cpf1 systems comprising the Cpf1 and guide RNAs, which can be modified and methods of using these systems for genomic editing.  
The ‘062 application fails to disclose or suggest any of the claimed sequences or the 3’ and 5’ extensions of the guide segment of the guide RNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs [0750]-[0756]).  Zhang I discloses SEQ ID NO: 478, which is identical to the guide segment of instant SEQ ID NO: 7 (SEQ ID NO: 478, see Appendix I).  Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Cpf1 guide RNAs of the ‘135 claims with the extended guide RNAs of Zhang I or the extended and modified guide RNAs of Zhang II because, as disclosed by Zhang I, these guide RNAs, which can have the identical guide segment as the instantly claimed guide segment of SEQ ID NO: 7, the extensions of Zhang I provide for protection of the mRNA sequence, which is able to be cleaved by the Cpf1 itself in order to provide an active guide for guiding the Cpf1 enzyme to a target DNA without subjecting the RNA to degradation, with the system being able to be employed in an in vivo setting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, these 

Regarding the rejections under 35 U.S.C. 103, Applicants amendments and arguments have been fully considered, but are not deemed to be persuasive.
However, it is noted that the insertion of this limitation change the scope of claim 1.  As such, Zhang II’s disclosure of chemically modified ribose nucleotides (i.e., locked nucleic acids) does provide for the new claim 1 limitation of a chemically modified ribose, which may be a locked nucleic acid.  However, this rejection is modified to include the disclosure of Pallan, which discloses the use of the elected 2’-Fluoro modified ribose.
 	Applicants also assert that Pallan’s siRNA system is not comparable to the CRISPR systems of Fonfara, Zhang I, and Zhang II.  However, Pallan’s disclosure of 2’-Fluoro ribose is noted for use in an RNA molecule, and provides for lower immunostimulation, enhanced nuclease resistance, and improved efficacy.  Although these modifications are made in siRNA and did not necessarily translate into higher in vivo efficacy, there was substantial evidence that such higher in vivo efficacy was obtainable.  Therefore, one of ordinary skill in the art, having Pallan in front of them would find it at least obvious to try substituting Pallan’s 2’-Fluoro ribose for Zhang II’s locked nucleic acids.  Because there are limited potential modified ribose nucleotides disclosed by both Zhang II and Pallan, one of ordinary skill in the art would be motivated to try to reduce immunostimulation, enhance nuclease resistance, and improve efficacy with both modified ribose options, as disclosed by Zhang II and Pallan.   Further, the instant genome editing system and method would be at least "obvious to try"- choosing from a finite number of identified, predictable solutions (i.e., the claimed modified riboses), with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


	Regarding the non-statutory double patenting rejections, Applicants request that these rejections be held in abeyance until allowable subject matter is indicated.  Therefore, these rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636